Case 1:18-cv-07312-LDH-SJB Document 33 Filed 01/31/19 Page 1 of 2 PagelD #: 1338

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JOEL TAVERA, et al.,
Plaintiffs,
Vv. Civil Action No. 1:18-cv-07312-LDH-SJB

HSBC BANK, USA, N.A., et al.,

Defendants.

Newer’ Nome ome Nome’ Nee” “nee” eee” Nee ee” “nee”

 

AFFIDAVIT IN SUPPORT OF MOTION TO
ADMIT COUNSEL PRO HAC VICE

I, Christopher G. Paulos, being duly sworn, hereby deposes and says as follows:

1. lama partner with the law firm of Levin, Papantonio, Thomas, Mitchell, Rafferty &
Proctor, P.A. | .

2. I submit this affidavit in support of my motion for admission to practice pro hac vice in
the above-captioned matter.

3. As shown in the Certificates of Good Standing annexed hereto, I am a member in good
standing of the bar of the states of Florida and California.

4. There are no pending disciplinary proceedings against me in any state or federal court.

5. [have not been convicted of a felony.

6. Ihave not been censured, suspended, disbarred or denied admission or readmission by
any court.

7. Wherefore, your affiant respectfully submits that he be permitted to appear as counsel
and advocate pro hac vice in case 1:18-cv-07312, JOEL TAVERA, et al., v. HSBC BANK,
USA, N.A., et al., for all plaintiffs.

 
Case 1:18-cv-07312-LDH-SJB Document 33

Dated: January 30, 2019

NOTARIZED

eile, SYLVIAF. JARRETT

* 4c MY COMMISSION # FF 241427
os ~ _ EXPIRES: July 9, 2019
Weep Bonded Thru Budget Notary Services

STATE OF FLORIDA
COUNTY OF ESCAMBIA

Subscribed and Sworn to before me
this 30" day of January, 2019

NotaryPublic g
My commission expires /- q- / q

Filed 01/31/19 Page 2 of 2 PagelD #: 1339

Respectfully Submitted,

 

{Christe er G. Paulos

ida Bar No. 0091579
LEVIN, PAPANTONIO, THOMAS,
MITCHELL, RAFFERTY &
PROCTOR, P.A. .
316 South Baylen Street, Suite 600
Telephone: (850) 435-7067
Facsimile: (850) 436-6067
Email: cpaulos@levinlaw.com
